La sentencia del Tribunal Supremo en el presente caso disponía que “una vez que esta sentencia sea debidamente recibida en la corte de distrito de San Juan, Sección Se-gunda, líbrese ejecución de acuerdo con la ley para cum-plirla.” ■ Habiendo devuelto el mandato el Secretario de la citada Sección Segunda acompañado de certificación creditiva de que el pleito había sido trasladado a la Sección Primera después de apelada la sentencia, el .Secretario del Supremo remitió el mandato a la .Sección Primera. El apelado soli-citó del Supremo una orden sancionando el envío verificado a la Sección Primera y el apelante se opuso alegando la nulidad del traslado. Se resolvió: que no procede expedir la orden que se solicita después que una cuestión de jutis-dicción fia sido levantada en la corte inferior.
El Juez Asociado Sr. del Toro, emitió la opinión del tribunal.